Citation Nr: 1755080	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-11 961	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected seizures.  

2.  Entitlement to an initial compensable disability rating for service-connected left foot pain due to bunions, to include scars, prior to April 2, 2012; a rating in excess of 20 percent for service-connected acquired flatfoot, previously evaluated as hallux valgus, left foot, status post Chevron bunionectomy, to include scars, on and after July 1, 2012.  

3.  Entitlement to an initial compensable disability rating for service-connected right foot pain status post neuroma removal and right foot arthroplasty, to include scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to February 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the claims was later transferred to the RO in Columbia, South Carolina.  In July 2016, the Board remanded this matter for additional evidentiary development.  


FINDING OF FACT

On August 19, 2016, prior to the promulgation of a decision in the appeal, the Veteran notified VA that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


